Detailed Action
Election/ Restriction (11/27/21) 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Examiner has carefully reviewed the patent application and prepared following Office Action. 
Application fails to clearly identify all the embodiments/inventions included in the Application. It appears that an in depth review of the Specification to include Brief Description of the Drawings is required by the Applicants to clearly identify all the embodiments included in this Application and if needed make necessary amendments. 
If the Applicant believes that personal communication will advance prosecution of this application, the Applicant should contact via email [after ready to discuss the case] Primary Examiner Kiran Patel at kiran.patel@uspto.gov to schedule an interview and Primary Examiner Kiran Patel will prepare for the interview and contact the applicant.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Applicant may identify the preferred figure(s) for the front page of the issued patent showing the most significant elected limitations
Applicants shall review drawings/figures and verify that all claimed limitations are clearly shown in the drawings/figures. All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiment that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings; supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
Broad examination of the application, as best understood, shows that this application may include one or more embodiments. For the record, Applicant should clearly identify one or more embodiments along with their corresponding figures. If required, applicant should amend the specification, claims and/or figures to describe the subject matter which applicant regards as the invention. No new matter. Applicant should also elect a single embodiment for prosecution along with the listing of all corresponding elected claims/figures readable only on the single elected embodiment.
Applicant’s complete reply to this requirement must include identification of all the embodiment and election of a single embodiment to include associated claims and figures. Non-elected claims may be withdrawn by the Applicants or the Examiner.
Broad examiner review of the Application, as best understood, shows that the instant application includes following multiple embodiment [A, B, C, etc.].
Examiner was unable to clearly identify and outline all the embodiments in this Application because this Application contains “an embodiment” 67 times [meaning 67 embodiments in this application], “another embodiment” 6 times, “first embodiment” 13 times, “second embodiment” 9 times, “third embodiment” 10 times, total of 186 pages of specification and total of 119 figures. This application lacks all the details required to clearly identify all the embodiments included in this application. Applicant’s election with traverse of claims 1, 9-12 does not correspond to elected figures 30-48, 86-91, and 99-108. As the elected embodiment is not clearly identified, required search for this application cannot be done by the Examiner to allow or reject the claims.
For the record, applicant should verify following examiner broadly identified embodiment [A, B, C, etc.] along with their corresponding figures. 
In the event, applicant is unable to verify the broad examiner identified embodiment [A, B, C, etc.], applicant for the record, should re-identify all the embodiments [AA, BB, CC, etc.] with complete/detailed explanation. In addition, applicant should make required amendments in the specification to be consistent with the applicant-identified embodiments [AA, BB, CC, etc.] to better define the invention and identify corresponding embodiments. 
Further, applicant is required to elect single embodiment [A, B, C, etc.] or [AA, BB, CC, etc.] for prosecution to include a list of claims and figures readable only on the single elected embodiment.
This application, as best understood, contains claims directed towards following distinct embodiments of the claimed invention. It appears that an in depth review of the Specification to include Brief Description of the Drawings is required by the Applicants to clearly identify all the embodiments included in this Application and if needed make necessary amendments, 
Lack of enough clear details in the specification and as best understood, it appears that the following distinct exemplary embodiments are incorporated in this application and recited in brief description of the drawings:
Embodiment A - directed towards – Figures 1-10
Embodiment B - directed towards – Figures 11-20
Embodiment C - directed towards – Figures 21-29
Embodiment D – directed towards – Figures 30-41
Embodiment E - directed towards – Figures 42-53
Embodiment F - directed towards – Figures 54-65
Embodiment G - directed towards – Figures 66-77
Embodiment H - directed towards – Figures 78-89
Embodiment I - directed towards – Figures 90-99
Applicant is required under 35 U.S.C. 121 to elect a single disclosed embodiment and associated figures for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there appears to be no claim, which is generic to all embodiment. Election of a single embodiment for examination purpose as indicated above is proper because each of these above embodiment having distinct limitations as outlined above and therefore acquired a separate status in the art because of their recognized divergent subject matter. There would be a serious burden on the examiner if restriction were not required.
Response to this requirement must include an identification of an embodiment and associated figures elected consonant with this requirement, and a listing of claims readable only on the elected embodiment, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional embodiment which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. For all claims added after the election, applicant must indicate which are readable upon the elected embodiment. MPEP  809.02(a).
Should applicant traverse on the ground that the embodiment are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the embodiment to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Direct all inquiry to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications. Only Private PAIR has status information for unpublished applications. Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/
Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665
kiran.patel@uspto.gov